Citation Nr: 0432891	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-12 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for nephrolithiasis 
(claimed as kidney stones).

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

5.  Entitlement to service connection for right foot 
metatarsalgia.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial disability rating in excess of 
10 percent for multi-joint arthritis of the right shoulder 
and cervical spine.  

9.  Entitlement to an initial, compensable disability rating 
for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from July 1974 
to June 1978. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision in which the RO, 
inter alia, denied service connection for a right hip 
disorder, for allergic rhinitis, for nephrolithiasis (claimed 
as kidney stones), for gastroesophageal reflux disease, and 
for right foot metatarsalgia; but granted service connection 
and assigned an initial 10 percent rating for arthritis of 
the right shoulder and cervical spine, effective June 1, 
2001.  The veteran filed a notice of disagreement (NOD) in 
June 2002, the RO issued a Statement of the Case in August 
2002, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2002.

This appeal also arises from an August 2002 Decision Review 
Officer Decision which granted service connection and 
assigned a zero percent (noncompensable) rating for irritable 
bowel syndrome, effective June 1, 2001.  The veteran filed a 
NOD assigned rating in September 2002, the RO issued a SOC in 
March 2004, and the veteran filed a substantive appeal (via a 
VA Form 9) in April 2004.  

Finally, this appeal arises September 2002 rating decision 
that denied service connection for bilateral hearing loss and 
for tinnitus.  The veteran filed a claim a NOD in October 
2002, the RO issued a SOC in March 2003, and the veteran 
filed a substantive appeal (via a VA Form 9) later in March 
2004.

The veteran testified during a hearing before RO personnel in 
March 2003; a transcript of that hearing is of record.

Because the claims involving the veteran's arthritis of the 
shoulder and cervical spine and his IBS each involves a 
request for a higher evaluation following the grant of 
service connection, the Board has characterized each claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

The Board notes that the veteran was awarded service 
connection and assigned a 10 disability rating for 
hypertension in the December 2001 rating decision.  In July 
2002, the veteran submitted a notice of disagreement with the 
December 2001 rating decision and he was issued a statement 
of the case in August 2002.  The Board notes that the veteran 
never submitted a substantive appeal pertaining to the rating 
assigned for hypertension.  Nonetheless, during the veteran's 
March 2003 personal hearing, he indicated his desire withdraw 
the issue of a higher rating for hypertension.   Therefore, 
the issue is not currently before the Board, and the appeal 
is limited to those issues on the title page.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above-referenced 
authority, the Board finds that additional RO action on all 
of the claims on appeal is warranted.

Initially, the Board notes that the only service medical 
records in the veteran's claims file (aside from the 
veteran's dental records) are the service medical records he 
submitted in March 2001, which accompanied his VA Application 
for Compensation or Pension.  There is no indication in the 
claims file that the RO ever attempted to obtain the 
veteran's complete service medical records.  On remand, the 
RO should obtain the veteran's complete service medical 
records.  See 38 U.S.C.A. § 5103(A)(c)(1), 38 C.F.R. § 
3.159(c)(3)).

As regards the veteran's already service-connected 
disabilities under consideration (arthritis of the right 
shoulder and cervical spine, and IBS), the Board notes that 
the veteran last underwent a VA orthopedic examination in 
April 2001 and a VA gastrointestinal examination in May 2001, 
more than three years ago.  To ensure that the medical record 
includes all contemporaneous findings responsive to the 
pertinent rating criteria needed to evaluate each disability, 
on remand, the RO should arrange for the veteran to undergo 
VA orthopedic and gastrointestinal examinations.  See 
38 U.S.C.A. § 5103A.


The veteran is hereby advised that failure to report for any 
scheduled VA examination(s), without good cause, may result 
in denial of the claim(s).  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran fails to  
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file (a) copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.

Finally, pertinent to all the claims on appeal, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The RO should specifically request authorization to enable it 
to obtain all outstanding pertinent records of treatment from 
his family physician (from whom he receives ongoing 
treatment, as indicated during the March 2003 hearing).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claims for higher initial ratings for 
arthritis of the right shoulder and spine, and IBS, the RO 
must consider whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.

In view of the foregoing, these matters are hereby REMANDED 
to the RO, via the AMC, for the following, actions:  

1.  The RO should obtain the veteran's 
complete service medical records.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide information and, 
if necessary, authorization to enable VA 
to obtain all records medical evaluation 
and/or treatment for each of the 
disabilities under that are not currently 
of record.  The RO should specifically 
request the veteran's authorization to 
enable it to obtain all records of 
ongoing treatment from his family 
physician, referred to the March 2003 
hearing.  

3.  The RO should also invite the veteran 
to submit all pertinent evidence in his 
possession, and to explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although the VA may 
adjudicate the claim within the one-year 
period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records are not obtained, the RO should 
notify the appellant and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

5.  After all available records and/or 
responses have  been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
VA examination orthopedic and 
gastrointestinal examinations at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and the examination 
report(s) should include discussion of 
his documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the appropriate 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

Orthopedic Examination - All indicated 
tests should be accomplished, including 
X-ray studies of the veteran's right 
shoulder and cervical spine.  

The examiner is should identify and 
describe all right shoulder 
symptomatology, including any functional 
loss associated with the right shoulder 
due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also describe current indications of 
disability from arthritis, such as 
painful motion, instability, 
malalignment, objective indications of 
pain on pressure or manipulation, muscle 
spasm, and crepitation.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

The examiner should identify and 
describe any current cervical spine 
symptomatology as well as current 
indications of a cervical disability 
from arthritis, including any functional 
loss associated with the cervical spine 
due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state. The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.

Gastrointestinal Examination - Based on 
all clinical findings, the physician 
should state whether the veteran suffers 
from mild irritable bowel syndrome 
(manifested by disturbances of bowel 
function with occasional episodes of 
abdominal distress); moderate irritable 
bowel syndrome (manifested by frequent 
episodes of bowel disturbance with 
abdominal distress), or severe irritable 
bowel syndrome (manifested by diarrhea, 
or alternating diarrhea and 
constipation, with more or less constant 
abdominal distress). 

6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  In adjudicating the 
claims for higher initial ratings for 
arthritis of the shoulder and cervical 
spine, and for IBS, the RO should 
document its consideration of whether 
"staged rating," pursuant to Fenderson, 
cited to above, is appropriate.  

7.  If any benefit sought remains denied, 
the RO must furnish to the veteran and 
his representative an appropriate SSOC 
that includes citation to all legal 
authority considered, and clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




